Case 2:18-cv-07429-VAP-MRW Document 19 Filed 01/07/19 Page 1 of 5 Page ID #:98



   1   McDERMOTT WILL & EMERY LLP
       CHARLES E. WEIR (State Bar No. 211091)
   2   cweir@mwe.com
       JASON D. STRABO (State Bar No. 246426)
   3   jstrabo@mwe.com
       KATE M. HAMMOND (State Bar No. 293433)
   4   khammond@mwe.com
       2049 Century Park East, Suite 3800
   5   Los Angeles, CA 90067-3218
       Telephone: (310) 277-4110
   6   Facsimile: (310) 277-4730
   7   Attorneys for Plaintiffs
       EXPERIENCE HENDRIX, LLC and AUTHENTIC HENDRIX, LLC
   8

   9
                             UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11

  12
       EXPERIENCE HENDRIX, LLC and CASE NO. 2:18-cv-07429-VAP (MRW)
  13   AUTHENTIC HENDRIX, LLC,
                                   JOINT RULE 26(f) REPORT
  14
                  Plaintiffs,      Date: January 14, 2019
  15                               Time: 1:30 p.m.
           v.                      Ctrm: 8A
  16
       ANDREW PITSICALIS, ROCKIN          [Courtroom of the Honorable Virginia A.
  17
       ARTWORK, LLC, PURPLE HAZE          Phillips]
  18   PROPERTIES, LLC, PURPLE HAZE
       DESIGNS, INC., and MELISSA
  19   LEMCKE,
  20
                        Defendants.
  21

  22

  23

  24

  25

  26

  27

  28
       JOINT RULE 26(f) REPORT                                  2:18-cv-07429-VAP (MRW)
Case 2:18-cv-07429-VAP-MRW Document 19 Filed 01/07/19 Page 2 of 5 Page ID #:99



   1          Plaintiffs Experience Hendrix, LLC and Authentic Hendrix, LLC (together
   2   “Plaintiffs”) and Defendants Andrew Pitsicalis, Rockin Artwork, LLC, Purple Haze
   3   Properties, LLC, Purple Haze Designs, Inc. and Melissa Lemcke (together “Defendants”)
   4   hereby submit the following report pursuant to this Court’s November 13, 2018 Order, the
   5   Federal Rule of Civil Procedure 26, and Local Rule 26-1.
   6   I.     FEDERAL RULE OF CIVIL PROCEDURE 26(f)
   7          A.     Changes in Disclosures under Rule 26(a)
   8          The parties agree to exchange Rule 26(a) initial disclosures on or before January
   9   21, 2019. At present, the parties do not anticipate any other changes required with regard
  10   to the form or manner of such disclosures.
  11          B.     Discovery Subjects and Phases
  12          All of the parties’ claims and defenses will likely be the subject of discovery in this
  13   action. This is not a complex case, and the parties do not believe that discovery should be
  14   conducted in phases. The parties’ view on when discovery should be completed is set
  15   forth in the proposed case schedule, which is attached as Exhibit A.
  16          C.     Electronically Stored Information
  17          Plaintiffs believe that this matter may appropriately be resolved through summary
  18   judgment based upon the facts and evidence already in Plaintiffs’ possession. Should
  19   discovery prove necessary notwithstanding that fact, Plaintiffs believe that this case may
  20   present certain issues with the preservation of electronically stored information by
  21   Defendants. Plaintiffs base this belief upon the fact that in proceedings now pending in
  22   the United States District Court for the Southern District of New York, it has become
  23   clear in the course of discovery that certain of the Plaintiffs have destroyed material
  24   evidence. Such destruction includes the deletion by Defendant Andrew Pitsicalis of
  25   months of text messages, the installation and use of an anti-forensic software, resulting in
  26   the deletion of files from computers likely to contain discoverable matter, and the
  27   wholesale deletion of months of emails from key computer accounts. Such spoliation has
  28
       JOINT RULE 26(f) REPORT                      -1-                       2:18-cv-07429-VAP (MRW)
Case 2:18-cv-07429-VAP-MRW Document 19 Filed 01/07/19 Page 3 of 5 Page ID #:100



   1   been the subject of extensive proceedings before the Southern District of New York,
   2   resulting in sanctions against certain of the Defendants. Plaintiffs anticipate that such
   3   destruction and spoliation of evidence will likewise impact discovery in this litigation.
   4   Defendants contend Plaintiffs have misrepresented the facts in this section and that the
   5   court’s order speaks for itself.
   6          D.     Privilege
   7          The parties are not presently aware of any issues relating to claims of privilege or
   8   of protection as trial-preparation material.
   9          E.     Changes to Limitations on Discovery
  10          The parties do not presently believe that any changes should be made to the
  11   discovery limitations imposed by the Federal Rules of Civil Procedure and the Local
  12   Rules of this Court.
  13          F.     Orders Under Rules 16(b), 16(c), or 26(c)
  14          The parties anticipate that they will propose a stipulated protective order pursuant
  15   to Rule 26(c). The parties will meet and confer on the terms of such order and endeavor
  16   to present such order to the Court in stipulated form.
  17   II.    LOCAL RULE 26-1
  18          A.     Complex Cases
  19          The parties agree that this is not a complex case and that the procedures of the
  20   Manual for Complex Litigation should not be applied.
  21          B.     Motion Schedule
  22          Plaintiffs anticipate filing a motion for summary judgment and/or motions for
  23   summary adjudication. The parties’ view on the timing of non-discovery motions is set
  24   forth in the proposed case schedule below.
  25          C.     ADR
  26          The parties’ selection of an ADR Procedure is set forth in the concurrently filed
  27   ADR Procedure Selection form.
  28
       JOINT RULE 26(f) REPORT                        -2-                    2:17-cv-07235-VAP (MRW)
Case 2:18-cv-07429-VAP-MRW Document 19 Filed 01/07/19 Page 4 of 5 Page ID #:101



   1           D.     Trial Estimate
   2           The parties estimate that the jury trial of this matter will require seven to ten court
   3   days.
   4           E.     Additional Parties
   5           Plaintiffs are presently unaware of the names and identifies of other individuals
   6   who may have assisted in, or may be liable for, the fraudulent transactions that form the
   7   basis for this case. Plaintiffs may seek to amend, as appropriate, to name as additional
   8   defendants any such persons or entities identified during the course of discovery in this
   9   matter.
  10           F.     Expert Witnesses
  11           The parties proposal regarding the timing of disclosures under Rule 26(a)(2) is set
  12   forth in the proposed case schedule, which is attached hereto as Exhibit A.
  13   II.     PROPOSED SCHEDULE
  14           The proposed case scheduled is attached hereto as Exhibit A.
  15

  16   Dated: January 7, 2019                           McDERMOTT WILL & EMERY LLP

  17
                                                        By: /s/ Jason D. Strabo
  18                                                      JASON D. STRABO
  19                                                      Counsel for Plaintiffs
                                                          EXPERIENCE HENDRIX, LLC and
  20                                                      AUTHENTIC HENDRIX, LLC
  21

  22

  23

  24

  25

  26

  27

  28
       JOINT RULE 26(f) REPORT                       -3-                       2:17-cv-07235-VAP (MRW)
Case 2:18-cv-07429-VAP-MRW Document 19 Filed 01/07/19 Page 5 of 5 Page ID #:102



   1   Dated: January 7, 2019                         LANDSBERG LAW, APC

   2
                                                      By: /s/ Ian S. Landsberg
   3                                                    IAN S. LANDSBERG
   4                                                    Counsel for Defendants
                                                         ANDREW PITSICALIS, ROCKIN
   5                                                     ARTWORK, LLC, PURPLE HAZE
   6                                                     PROPERTIES, LLC, PURPLE HAZE
                                                         DESIGNS, INC., and MELISSA
   7                                                     LEMCKE,
   8

   9
                I, Jason D. Strabo, attest that all other signatories listed, and on whose behalf
  10
       the filing is submitted, concur in the filing’s content and have authorized the filing.
  11

  12
       Dated: January 7, 2019                         McDERMOTT WILL & EMERY LLP
  13

  14                                                  By: /s/ Jason D. Strabo
                                                        JASON D. STRABO
  15
                                                        Counsel for Plaintiffs
  16                                                    EXPERIENCE HENDRIX, LLC and
                                                        AUTHENTIC HENDRIX, LLC
  17

  18

  19

  20

  21

  22

  23

  24
       DM_US 157680007-1.104846.0011
  25

  26

  27

  28
       JOINT RULE 26(f) REPORT                     -4-                     2:17-cv-07235-VAP (MRW)
